Signature Exploration & Production Corp.
5401 S. Kirkman Rd., Suite 310
Orlando, Florida 32819


Attn: Harry Dawson
3251 NW Willow Rd
Medicine Lodge, KS 67104
Fax: 620-886-3380


Reference:
Letter of Intent (“LOI”) for the establishment of a business relationship
between Harry Dawson and Signature Exploration & Production Corp.



This LOI is intended only as an expression of the present intention of the
parties and, except where specifically indicated, is not to be construed as an
agreement between them. Except where specifically indicated, agreement between
the parties is subject to the execution and delivery of definitive agreements to
be written by the respective attorneys representing them.


Parties:
     
SXLP:
Signature Exploration & Production Corp. (“SXLP”) is a Delaware incorporated
company.  SXLP is a reporting company, currently trading on the OTC Bulletin
Board.
   
Harry Dawson:
Harry  Dawson (“HD”).
   
Relationship:
HD owns a portion of and holds oil and gas lease agreements on a certain 2,200
acres in Barber County, KS., known as the Medicine River Ranch. HD desires to
develop oil and gas wells on the property known as the Medicine River Ranch.
SXLP is engaged in the business of exploration, finance, development, and
production of natural resource properties.
   
Due Diligence:
Each party will perform its own review and analysis of information each such
party deems relevant for any relationship.
   
Expenses:
All respective due diligence costs and out of pocket expenses are the
responsibility of each party.
   
Non Circumvent:
For a period of twenty four (24) months following the signing of this LOI, SXLP
agrees not to solicit, negotiate and/or accept any other oil and gas offer or to
circumvent or go around HD with respect to the Medicine River Ranch without the
written consent of the HD.

 
 
1

--------------------------------------------------------------------------------

 
 
Letter of Intent between SXLP & HD
February 24, 2009


Confidentiality:
All parties shall keep this LOI and related documents and the information
contained therein and herein in strict confidence, provided, however, that the
parties will be permitted to share such information with their respective
advisors and make such other disclosures as may be required by applicable law.
   
Closing Conditions:
The Closing (“Closing”) of any relationship contemplated hereunder is subject to
satisfaction of customary closing conditions, including, each party’s due
diligence requirements, execution of a satisfactory agreement and any other
regulatory registration and compliance in connection with the relationship.
   
Term of letter of Intent:
This LOI will expire on June 30, 2009 or upon execution of definitive agreements
establishing a business relationship.
   
Nonbinding Agreement:
Except as set forth under the paragraph entitled “Confidentiality” the
provisions of which shall be binding, the terms and conditions set forth in this
LOI are not intended to and do not constitute a binding or legally enforceable
agreement. This LOI shall be governed and construed in accordance with the laws
of the state of Florida, without regard to conflicts of law principals.



IN WITNESS WHEREOF, this LOI has been executed by the parties hereto on February
24, 2009.


Signature Exploration & Production
 
Harry Dawson
         
By:
/s/ Steven Weldon
 
By:
/s/Harry Dawson
Name:  Steven Weldon
 
Name:  Harry Dawson
Title:      Chief Financial Officer
 
             Title: Owner

 
 
2

--------------------------------------------------------------------------------

 
 